Citation Nr: 1203240	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee disability, status post arthroplasty, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a rating in excess of 10 percent for medial meniscus tear and degenerative joint disease of the left knee, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to June 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO denied ratings in excess of 30 and 10 percent for the Veteran's right and left knee disabilities, respectively.  In August 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In March 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  In February 2011, the Veteran was informed that a tape of the hearing was inaudible and a transcription could not be obtained.  He was given the option to have another hearing before a Veterans Law Judge.

A November 2011 letter informed the Veteran that he was scheduled for a Board video-conference hearing in December 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his request for another Board hearing deemed withdrawn. See 38 C.F.R. § 20.704(d) (2011). 
 
In January 2012, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)  (West 2002) and 38 C.F.R. § 20.900(c) (2011).   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  Pertinent to the May 2009 claim for increase, the Veteran's right knee disability, status post arthroplasty, has been manifested by complaints of pain, stiffness and swelling, and objective evidence of some painful motion but otherwise good flexion and extension; there has been no objective evidence of effusion, and severely limited motion (to include as due to pain), severe weakness and/or ankylosis also have not been shown.

3.  Pertinent to the May 2009 claim for increase, the Veteran's medial meniscus tear and degenerative joint disease of the left knee been manifested by degenerative changes resulting in, at worst, range of motion from 10 degrees on extension to 95 degrees on flexion; there have been no medical findings of instability or other impairment.

4.  At no point pertinent to the May 2009 claim for increase has either the Veteran's service-connected right or left knee disability been shown to be so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right knee disability, status post arthroplasty, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2011).

2.  The criteria for a rating in excess of 10 percent for medial meniscus tear and degenerative joint disease of the left, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, DCs 5003, 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2009 pre-rating letter provided notice as to what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal.  In addition, the May 2009 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the criteria for higher ratings for the Veteran's knee disabilities.  Hence, the May 2009 letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

Post rating, the April 2010 SOC set forth the schedular criteria for higher ratings for each disability, as well as the provisions of 38 C.F.R. § 3.321 (governing consideration of higher ratings on an extra-schedular basis).   The timing and form of this notice suffices for Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, post-service VA outpatient treatment records, and reports of June 2009 and March 2010 VA examinations.  Also of record and considered in connection with the appeal is a transcript of the Veteran's March 2010 DRO hearing, as well as various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no further RO action on the claims, prior to appellate consideration, is needed.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

On VA examination in June 2009, the Veteran reported that both knees had gotten worse and that he was experiencing more pain and difficulty bending.  It was noted that the Veteran underwent a right knee total replacement in August 2005.  With respect to the left knee, the Veteran endorsed symptoms of deformity, giving way, pain, stiffness, weakness, decreased speed of motion, effusion, swelling and tenderness.  He denied instability, incoordination, episodes of dislocation and subluxation, or episodes of locking.  He indicated that he experienced flare-ups of joint disease every 2 to 3 weeks, lasting a duration of a few hours at a time.   He reported that during flare-ups, range of motion and ambulation was decreased, and alleviating factors included stretching, getting off of his feet, and occasional aspirin.  As regards the right knee, the Veteran endorsed symptoms of deformity, pain, stiffness, swelling, and decreased speed of joint motion.  He denied giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking, effusion, and flare-ups.  He indicated that these disabilities limited standing to no more than 30 minutes, and walking to a quarter of a mile.  He did not use any assistive devices.  

On physical examination, the examiner noted that the Veteran's gait was antalgic.  There was no other evidence of abnormal weight bearing or inflammatory arthritis.  With respect to the left knee, the examiner found bony joint enlargement, crepitus, deformity, and tenderness.  There was crepitation, mass behind the knee, and subpatellar tenderness, but no clicks or snaps, grinding, or instability. The meniscus was surgically absent.  A McMurray's test was positive.  Tendons and bursae were normal, and there were no other knee abnormalities found.  As regards the right knee, the examiner also found bony joint enlargement, crepitus, and tenderness.  There was also a well-healed scar on the anterior knee.  There was crepitation and subpatellar tenderness, but no mass behind the knee, clicks or snaps, grinding, or instability.   There was no meniscus abnormality, abnormal tendons or bursae, or other knee abnormality found.  The examiner noted that there was a right knee prosthesis, but no associated weakness.  

Range of motion testing revealed left knee flexion from -10 to 122 degrees, extension limited by 10 degrees, with objective evidence of pain.  Right knee flexion was from -2 to 122 degrees, extension was limited by 2 degrees, with no objective evidence of pain on range of motion.  There was no additional limitation of range of motion following three repetitions.  There was no joint ankylosis.  

With respect to the effects of the disabilities on employment, it was noted that the Veteran was formerly employed as a college dean, but retired in 1995 due to age or duration of work.  Diagnoses of left knee meniscus tear, status post surgery, and traumatic arthritis, and right knee total replacement, were assigned.  It was noted that the disabilities would have mild to severe effects on some activities of daily living, and would prevent certain activities such as sports 

During the Veteran's March 2010 DRO hearing, he reported that he experienced right knee numbness, particularly after extended periods of time of rest.  He indicated that he had difficulties with right knee flexion, but not with extension.  He denied instability. As for the left knees, the Veteran noted that the knee "does not support" him.  He described symptoms of pain, swelling, and difficulty walking great distances.

On VA examination in March 2010, the Veteran reported worsening knee pain and limited ambulation and standing.  He also indicated that the pain worsened with cold, rainy weather, and that he limited his daily activities due to bilateral knee pain.  With respect to treatment, the Veteran reported that he was not taking pain medications or physical therapy.  He indicated that he experienced giving way, stiffness, weakness, decreased speed of joint motion, swelling, tenderness, and severe weekly flare-ups of both knees.  He denied deformity, instability, incoordination, episodes of dislocation or subluxation, locking, and effusion.  Functional limitations included inability to stand for more than a few minutes or walk more than a few yards.  He did not use any assistive devices or aids.  

On physical examination, the examiner observed an antalgic gait.  There was also evidence of abnormal weight bearing, that there was increased wear outside of the edge of the heel of the left shoe; the right shoe indicated a normal pattern.  There was no evidence of loss of bone or part of a bone, or inflammatory arthritis.  Examination of the right knee yielded objective findings of tenderness, weakness, and abnormal motion, while there was tenderness, weakness, abnormal motion, and guarding of movement of the left knee.  There was evidence of crepitation, but no mass behind the knee, clicks or snaps, grinding, instability, or patellar abnormality.  It was noted that the meniscus was surgically absent.  A McMurray's test was positive.  

Range of motion testing of the left knee revealed flexion to 95 degrees, normal extension to 0 degrees, with pain on range of motion.  On the right, flexion was to 100 degrees, while extension was normal to 0 degrees.  While there was objective evidence of pain following repetitive motion, there was no additional loss of range of motion.  There was no joint ankylosis.

The examiner diagnosed right knee total arthroplasty and left knee degenerative joint disease.  Associated problems were noted to include bilateral knee pain.  The examiner found that the disability would have moderate effects on most usual daily activities, and severe effects on activities such as driving, shopping, travelling, and exercise.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R.       § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Right Knee

Historically, by rating action issued in October 2004, the Veteran was granted service connection for right knee degenerative joint disease, and a 10 percent rating was assigned from September 29, 2004.  In an October 2005 rating decision, a 100 percent total temporary rating was assigned effective August 23, 2005, for surgical right knee arthroplasty necessitating convalescence.  A 30 percent rating as assigned from October 1, 2006.  The current claim for increased rating was filed in May 2009.  

The residuals of the Veteran's service-connected right total knee arthroplasty have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  That diagnostic code provides for assignment of a 100 percent rating for one year following the implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a temporary total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 
5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic 5256, favorable ankylosis of a knee warrants a 30 percent rating.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 and 10 degrees.  A 40 percent rating requires that the knee be fixed in flexion at an angle between 10 and 20 degrees.  A 50 percent rating requires that the knee be fixed in flexion at an angle between 20 and 45 degrees.  A 60 percent rating requires extremely unfavorable ankylosis.  Ankylosis is considered to be extremely unfavorable when the knee is fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5261, a rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, malunion of the tibia and fibula of a lower extremity warrants a 10 percent rating when the disability results in slight knee or ankle disability.  A 20 percent rating requires that the malunion produce moderate knee or ankle disability.  A 30 percent rating requires that the malunion present marked knee or ankle disability.  A 40 percent rating requires nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board points out that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996)).

Considering the pertinent facts in light of applicable rating criteria, the Board finds that, at no point pertinent to the May 2009 claim for increase has the Veteran's right knee disability warranted a rating higher than the 30 percent rating assigned, on any basis.

The Veteran's residuals of right knee arthroplasty have consisted of pain and tenderness, swelling, weakness, and objective evidence of pain on motion but otherwise good flexion and extension, and knee pain with occasional flare-ups.   

The medical evidence does not indicate chronic right knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under DC 5055.  In so finding, the Board notes that the there has been no objective evidence of effusion, the June 2009 VA examiner specifically found no evidence of weakness related to the right knee prosthesis, and while objective evidence of pain on motion has been indicated on examination, range of motion of the right knee has been almost full.

The Board has also considered whether the Veteran is entitled to a rating in excess of 30 percent under Diagnostic Codes 5256, 5261, or 5261. As indicated above, where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  However, in this case, ankylosis was specifically denied upon VA examination in June 2009 and March 2010.  Therefore, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  In addition, there is no evidence indicating that flexion of the right knee is limited to 30 degrees or more, or that there is impairment of the tibia and fibula.  Therefore, higher ratings are also not warranted under Diagnostic Code 5261 or 5262.

The Board emphasizes that the 30 percent rating assigned appropriately compensates the Veteran for the extent of her functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, examination reports clearly reflect that the Veteran's range of motion has been affected by pain and weakness, with pain being the major factor; however, the Veteran was still able to accomplish right knee range of motion as noted above.  The Board has certainly considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings.  Here, there simply is persuasive evidence to support a finding that, at any point since the May 2009 date of claim for increase, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of a rating in excess of 30 percent any applicable diagnostic code predicated on limitation of motion.   

B.  Left Knee

Historically, by rating action issued in March 1986, the RO granted service connection for medial meniscus tear and degenerative joint disease of the left knee. A 10 rating was assigned under the provisions of  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The current claim for increased rating was filed in May 2009.  

Under Diagnostic Code 5010, arthritis due to trauma is to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5260, and 5261).  

As indicated above, standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and Diagnostic 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board again notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, 9 Vet. App. at 7.

Considering the pertinent facts in light of the above, the Board finds the record presents no basis, at any point pertinent the May 2009 claim for increase, for assignment of a rating higher than 10 percent for the Veteran's left knee disability.

As noted above, arthritis of the knee may be rated on the basis of limitation of motion under Diagnostic Codes 5260 or 5261.  Here, however, the VA examination reports and private medical records do not reflect limitation of flexion or extension such as to warrant a rating in excess of 10 percent.  To warrant a rating higher than 10 percent under Diagnostic 5260, the medical evidence must show flexion limited to 30 degrees or less.  At worst, flexion of the left knee has been limited to 95 degrees, which is consistent with a noncompensable rating under Diagnostic 5260.  Likewise, extension measurements (limited 10 degrees) are consistent with no more than a 10 percent rating under Diagnostic Code 5261.  In addition, there is no lay or medical indication that his left knee symptoms (pain, in particular)-to include with repeated use, and/or during flare-ups, has ever been so disabling as to result in flexion limited to 45 degrees, as to warrant a compensable rating under Diagnostic Code 5260, or extension limited to more than 10 degrees, as to warrant more than a 10 percent rating under Diagnostic Code 5261.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the left knee under Diagnostic Code 5260 or 5261.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), pertinent to the current claim for increase, there are no medical findings of instability of the left knee and the Veteran has denied instability on examination.  Hence, Diagnostic Code 5257 provides no basis for any higher, or additional, rating.

Further, in the absence of any ankylosis or other deformity, evaluation of the knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256 or 5262-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

C.  Both Claims

The above determinations are based upon consideration of applicable provisions of VA's rating schedule. Additionally, the Board finds that there is no showing that, at any point pertinent to this appeal, any disability under consideration has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b) (cited in the April 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate each disability under consideration.  As the discussion above reflects, the rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  As such, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met with respect to either claim.   See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either the right or left knee disability, pursuant to Hart (cited above), and that each claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for the right or left knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A rating in excess of 30 percent for right knee disability, status post arthroplasty, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied.

A rating in excess of 10 percent for medial meniscus tear and degenerative joint disease of the left knee, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


